UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-6349


SAMSON M. PARKER,

                Petitioner – Appellant,

          v.

DIRECTOR OF DEPARTMENT OF CORRECTIONS,

                Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:08-cv-00780-LO-TCB)


Submitted:   September 28, 2010            Decided:   October 4, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samson M. Parker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Samson M. Parker appeals the district court’s order

denying his motion for copies at the government’s expense.             We

have     reviewed   the   record   and   find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Parker v. Dir. of Dep’t of Corr., No. 1:08-cv-00780-LO-

TCB (E.D. Va. filed Feb. 16, 2010 & entered Feb. 18, 2010).            We

deny Parker’s motion to appoint counsel and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                  AFFIRMED




                                    2